

Exhibit 10.8 - Smotherman Severance Agreement


SEVERANCE AGREEMENT
 
This Severance Agreement (the “Agreement”) is made and entered into as of this
29th day of June, 2005 (the “Effective Date”), by and between SEMCO Energy Inc.,
a Michigan corporation (the “Company”), and Lance S. Smotherman (“Executive”).
 
WHEREAS, Executive desires to be employed, or to continue to be employed, by the
Company;
 
WHEREAS, among other things, the Company believes that, in the event a
transaction is proposed that would, if consummated, constitute a Change in
Control (as defined below), it is important to the Company that Executive be
induced to remain in his position and focused on pursuing the best interests of
the Company and its shareholders and not be distracted by personal uncertainties
and risks created by the prospect of such a Change in Control;
 
WHEREAS, the Company desires to employ, or continue to employ, Executive, on the
terms and conditions set forth in this Agreement, which, except as provided
herein, is intended to supersede all prior such agreements and understandings
between Executive and the Company;
 
NOW, THEREFORE, in consideration of the compensation and other benefits of
Executive’s employment and, if applicable, Executive’s continued employment, by
the Company and the mutual covenants and agreements hereinafter set forth,
Executive and the Company agree as follows:
 
1.
Employment.

 
1.1. Executive is employed by the Company as of the Effective Date, and
Executive hereby accepts and, if applicable, continues such employment, upon the
terms and conditions hereinafter set forth. Executive shall be employed by the
Company in the position set forth on Exhibit A and have such functions,
authority, duties and responsibilities as are customarily given to persons in
such positions at a company with publicly-traded securities, including (without
limitation) the reporting relationships, functions, authority, duties, and
responsibilities set forth on Exhibit A.
 
1.2. Executive agrees that, throughout Executive’s employment with the Company,
Executive will (i) faithfully render such services as may be reasonably
delegated to, or required of, Executive by the Company, (ii) and devote
Executive’s entire business time, best efforts, ability, skill and attention, in
good faith, to the Company’s business, and (iii) follow and act in accordance
with the rules, policies, and procedures of the Company. Executive shall serve
on a full-time basis; provided, however, that it shall not be a breach of this
Agreement for Executive to serve on corporate, industry trade group, civic or
charitable boards or committees or to engage in other activities, with the
consent of the President and Chief Executive Officer and so long as such
activities do not materially interfere with the performance of Executive’s
duties and responsibilities to the Company.
 
 
 

--------------------------------------------------------------------------------

 
2. Employment “At Will”. Executive and the Company agree that Executive’s
employment with the Company is “at will” and is not for any specified term.
Accordingly, either Executive or the Company may terminate the employment
relationship, with or without reason therefor, with the notice required by and
otherwise in accordance with the terms of this Agreement.
 
3.
Compensation.

 
3.1. Base Salary. The Company shall pay Executive as compensation for
Executive’s services an annual base salary (as initially established and as it
may change from time to time, the “Base Salary”) set forth on Exhibit B, payable
beginning on the Effective Date in accordance with the Company’s usual payroll
practices. The amount of Executive’s Base Salary shall be reviewed annually by
the Board of Directors, which may increase, but not decrease, Executive’s Base
Salary.
 
3.2. Bonus. The Company shall pay Executive an annual lump sum bonus in
accordance with the Company’s then-existing Short-Term Incentive Plan (the
“STIP”), which shall afford Executive a reasonable opportunity to earn annual
lump sum payments (i) based on the percentage set forth in Exhibit C multiplied
by his Base Salary (as initially established and as it may increase from time to
time, the “Target Annual Bonus”), and (ii), depending on his performance and the
financial performance of the Company, such lesser or greater annual lump sum
payments as may be awarded under the STIP.
 
3.3. Options; Long-Term Incentive Plan Participation.
 
3.3.1. Executive has been granted options to acquire the number of shares of the
Company’s Common Stock set forth on Exhibit D (the “Options”). The Options were
granted under the Company's Long-Term Incentive Plan (as it exists from time to
time, the “LTIP”) and vest as set forth on Exhibit D; provided, however, that,
notwithstanding that vesting schedule, Executive shall vest in the Options, to
the extent not already vested, upon (a) the consummation of a transaction
constituting a Change in Control, (b) the Company’s termination of Executive’s
employment without Cause, or (c) the Executive’s termination of his employment
with Good Reason.
 
3.3.2. In addition, Executive shall participate in the LTIP and be considered
for additional awards thereunder at such times as such awards are made to other
senior executives of the Company. Any such LTIP awards shall be made on
substantially the same terms as awards made to such other senior executives.
Exhibit D sets forth Executive’s annual long-term incentive award target, which
is the percentage set forth in Exhibit D multiplied by his Base Salary (as
initially established and as it may increase from time to time, the “Long-Term
Incentive Award Target”). Annual long-term incentive awards to satisfy the
Long-Term Incentive Target may be made up of awards of options to purchase the
Company’s Common Stock, restricted stock units, or other kinds of long-term
incentives authorized by the LTIP.
 
 
 

--------------------------------------------------------------------------------

 
3.4. Restricted Stock Units. Executive has been granted the number of restricted
stock units, representing shares of the Company’s Common Stock, set forth on
Exhibit E (the “Restricted Stock Units”). Such Restricted Stock Units were
granted under the LTIP, and the restrictions with respect to the Restricted
Stock Units shall lapse and Executive shall be entitled to the shares of Common
Stock represented by such Restricted Stock Units as set forth on Schedule E;
provided, however, that, notwithstanding the schedule set forth on Exhibit E,
all such restrictions shall lapse and Executive shall be entitled to the shares
of Common Stock represented by such Restricted Stock Units, to the extent such
restrictions have not already lapsed and the shares vested, upon (a) the
consummation of a transaction constituting a Change in Control, (b) the
Company’s termination of Executive’s employment without Cause, or (c) the
Executive’s termination of his employment with Good Reason. In no case shall
shares of the Company’s Common Stock represented by the Restricted Stock Units
be delivered to the Executive prior to the latest date set forth on Exhibit E.
 
3.5. Retirement Benefits. Executive shall be eligible to participate in the
Company’s Non-Union Retirement Plan. In addition, Executive shall be eligible to
receive additional retirement benefits pursuant to the Company’s Supplemental
Executive Retirement Plan, as amended from time to time (the “SERP”), including
the additional service and retirement considerations set forth in Exhibit F.
 
3.6. Welfare Benefits. The Company shall provide to Executive all benefits for
which Executive may be eligible under any welfare benefit plans, practices,
policies, and programs as may be provided by the Company from time to time
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent these rights and benefits are generally made
available to other employees of the Company.
 
3.7. Expense Reimbursement. The Company shall promptly reimburse Executive for
reasonable expenses (including entertainment expenses) incurred by Executive
while attending to the business of the Company, in accordance with the Company’s
then-existing business expense reimbursement policies.
 
3.8. Other Perquisites. Executive shall be provided with the perquisites set
forth on Exhibit G.
 
3.9. Relocation Expenses. In connection with Executive’s relocation to Michigan
(if applicable), Executive shall be reimbursed, on an after-tax equivalent
basis, for relocation expenses in accordance with the Company’s then-effective
Relocation Policy. (For purposes of the preceding sentence, “an after-tax
equivalent basis” shall mean that Executive will be reimbursed in amount which
will provide him a reimbursement amount which after the payment of all federal,
state, and local income and employment taxes would equal the amount he would
have received if the reimbursement were not subject to such taxation when made.)
 
3.10. Vacation. Executive shall be entitled to 4 weeks of paid vacation in each
calendar year. Unused vacation shall carry over from year-to-year in accordance
with the Company’s then-effective vacation carryover policy.
 
 
 

--------------------------------------------------------------------------------

 
3.11. Directors and Officers Insurance and Indemnification. Executive shall be
covered under the Company’s then-existing directors and officers insurance
policy. Executive also shall be indemnified as provided in the Company’s
then-existing bylaws and Articles of Incorporation.
 
3.12. Executive hereby consents to the imposition of reasonable Company Common
Stock ownership guidelines established by the Board of Directors.
 
4.
Termination of Employment.

 
4.1. Executive’s employment may be terminated by the Company as follows:
 
4.1.1. Termination Due to Death. Executive’s employment shall be terminated
immediately upon the death of the Executive.
 
4.1.2. Termination Due to Disability. If the Company determines, in good faith,
that the Disability (as defined below) of Executive has occurred, it may give
Executive written notice of its intention to terminate Executive’s employment.
In such event, Executive’s employment shall terminate effective on the 30th day
after receipt of such notice by Executive (the “Disability Effective Date”), if
, within 30 days after such receipt, Executive shall not have returned to the
performance of his essential functions, with or without reasonable
accommodation. For purposes of this Agreement, “Disability” shall mean the
inability of Executive to perform a material portion of his duties for 180
consecutive days as a result of incapacity due to a mental or physical
condition, which is determined to be total and permanent by a physician selected
by the Company.
 
4.1.3. Termination for Cause. The Company may terminate Executive’s employment
at any time for Cause. For the purposes of this Agreement, “Cause” shall mean:
 
4.1.3.1.  Executive’s continued failure or inability to perform any material
duties reasonably assigned to Executive (other than any such failure resulting
from Executive’s death or Disability) or Executive’s substantial performance
deficiencies, after (i) Executive is given a written demand by the Board of
Directors identifying the manner in which the Company believes (a) Executive has
not performed such duties or, as applicable, (b) the reasons for finding
Executive’s performance to be deficient, and (ii) Executive’s subsequent failure
to (a) cure or (b) otherwise address, to the reasonable satisfaction of the
Board of Directors, the matters set forth in such written demand within 30 days
(which, if a transaction contituting a Change in Control has been consummated at
the time such demand is made, shall be extended to 60 days); or
 
4.1.3.2.  a material breach of this Agreement by Executive; or
 
4.1.3.3.  Executive’s commission of fraud against the Company or his engaging in
willful misconduct which is materially injurious to the Company, monetarily or
otherwise; or
 
4.1.3.4.  Executive’s willful misconduct involving a third party or conviction
of a felony or submission of a guilty or nolo contendere plea by Executive with
respect thereto.
 
 
 

--------------------------------------------------------------------------------

 
4.1.4. For purposes of this definition, no act or omission on Executive’s part
shall be considered “willful” unless done or omitted to be done by Executive in
bad faith, recklessly, or in the absence of a reasonable belief that Executive’s
act or omission was in the best interests of the Company.
 
4.1.5. Termination without Cause. The Company may terminate Executive’s
employment for any reason not amounting to Cause, upon not less than 60 days’
prior written notice to Executive.
 
4.2. Executive’s employment may be terminated by Executive as follows:
 
4.2.1. Termination by Executive with Good Reason. Executive’s employment may be
terminated by Executive at any time with Good Reason. For the purposes of this
Agreement, “Good Reason” shall mean any of the following actions taken without
Executive’s consent, in writing:
 
4.2.1.1.  the assignment to Executive of any duties that are materially
inconsistent with Executive’s position (including status, office, titles and
reporting relationships), functions, authority, duties or responsibilities as
contemplated by this Agreement, or any other action by the Company which results
in a material diminution in Executive’s position, functions, authority, duties,
or responsibilities, excluding an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by the Company within 30 days after
receipt of written notice thereof given by Executive; or
 
4.2.1.2.  a material breach of this Agreement by the Company; or
 
4.2.1.3.  a reduction in Executive’s Base Salary, Target Annual Bonus, or
Long-Term Incentive Award Target; or
 
4.2.1.4.  after a transaction constituting a Change in Control has been
consummated, the relocation of the Company’s headquarters by more than 50 miles
or the assignment of Executive to a work location that is more than 50 miles
from his work location (as determined by his work location immediately preceding
the announcement of the transaction which, when consummated, constituted the
Change in Control referred to in this sentence); provided, however, that to the
extent reasonably required and substantially consistent with such travel
immediately prior to consummation of the transaction constituting a Change in
Control, travel by the Executive on Company business shall not be deemed a
change in his work location; or
 
4.2.1.5.  the failure of any successor to the Company to adopt and agree to be
bound by this Agreement, in writing, and thereafter honor the Company’s
obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
4.2.2. Anything in this Agreement to the contrary notwithstanding, if (i) a
transaction constituting a Change in Control is consummated, (ii) Executive’s
employment with the Company is terminated within one year prior to the date on
which such consummation occurred, and (iii) it is reasonably demonstrated by the
Executive that such termination of employment (a) was at the request of a third
party which had taken, or subsequently took, steps reasonably calculated to
effect a Change in Control, or (b) otherwise arose in connection with or
anticipation of a transaction which, if consummated, would constitute a Change
in Control, then, for purposes of this Agreement and notwithstanding any other
action taken by the Company or Executive (including execution of a general
release of claims), Executive’s termination shall be deemed to have occurred
with Good Reason after consummation of a transaction constituting a Change in
Control.
 
4.2.3. Termination by Executive without Good Reason. Executive’s employment may
be terminated by Executive, for any reason not amounting to Good Reason, upon
not less than 60 days’ prior written notice to the Company.
 
4.3. Notice of Termination. Any termination of Executive’s employment (other
than by death) shall be communicated to the other party by Notice of Termination
given in accordance with this section. For purposes of this Agreement, a “Notice
of Termination” means a written notice which (i) states the specific termination
provision in this Agreement relied upon, (ii), to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated, and (iii) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the termination date.
 
4.4. Date of Termination. “Date of Termination” means: (i) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination shall be the date of death of Executive or the Disability Effective
Date, as the case may be; (ii) if Executive’s employment is terminated by the
Company for Cause or by Executive with Good Reason, the date of receipt of the
Notice of Termination or any later date specified therein, as the case may be;
(iii) if Executive’s employment is terminated by the Company without Cause or is
terminated by Executive without Good Reason, the Date of Termination shall be
the date specified in the notice, which must be at least 60 days after the
notice is given.
 
4.5. Obligations upon Termination. Upon Executive’s termination, this Agreement
shall terminate and all rights and obligations of the parties hereunder shall
cease, except (i) as otherwise expressly provided herein, and (ii) for the
following:
 
4.5.1. In any event, Executive shall be entitled to receive his Base Salary
through the Date of Termination to the extent not theretofore paid, any accrued
vacation pay, and to the extent not theretofore paid or provided, any other
amounts or benefits (including, without limitation, vested benefits) required to
be paid or provided under any plan, program, policy or agreement (including,
without limitation, to the extent it has been earned for the preceding year but
not paid, Executive’s annual lump sum bonus).
 
4.5.2. If Executive’s employment is terminated by death or Disability, by the
Company with Cause, or by the Executive without Good Reason, no further payments
shall be due and owing to Executive hereunder.
 
 
 

--------------------------------------------------------------------------------

 
4.5.3. If Executive’s employment is terminated by the Company without Cause or
by the Executive with Good Reason, then Executive shall thereafter receive (i)
an amount equal to 2 times the sum of (a) his Base Salary plus (b) his Target
Annual Bonus, payable in accordance with the Company's usual payroll practices,
or (ii) in the event that a transaction constituting a Change in Control has
been consummated within the 24 months preceding such termination, an amount
equal to 2.99 times the sum of (a) his Base Salary plus (b) his Target Annual
Bonus, payable in a lump sum within 60 days following the Date of Termination,
together with (y) the pro rata portion of the annual lump sum bonus earned by
Executive for the year in which his employment is terminated, calculated based
on his Target Annual Bonus and without any other adjustment for Executive’s
performance or otherwise, and (z) any Gross-Up Payment for Excise Taxes
described in Exhibit H.
 
4.5.4. If Executive’s employment is terminated by the Company without Cause or
by Executive with Good Reason, then the Company shall thereafter continue
medical and other welfare benefits coverages for Executive and Executive’s
family, which shall be substantially the same as those which would have been
provided to them under the plans, programs, practices and policies described in
Section 3.6 as if Executive’s employment had not been terminated, (i) for 2
years, or (ii) in the event that a transaction constituting a Change in Control
has been consummated within the 24 months preceding such termination, for 3
years; provided, however, that if Executive becomes re-employed with another
employer and is eligible to receive substantially similar medical and other
welfare benefits coverages under another employer’s plans, at substantially
similar cost to Executive, then the Company-provided medical and other welfare
benefit coverages described herein shall be deemed secondary to such other
medical and other welfare benefit coverages.
 
4.5.5. Executive shall be entitled to continue, at his expense, medical or other
welfare benefits for Executive and Executive’s family, as provided under state
or federal law, after the medical and other welfare benefits coverages provided
under Section 4.5.4 end.
 
4.5.6. If Executive’s employment is terminated by the Company without Cause or
by Executive with Good Reason, the Company shall pay the actual cost of
outplacement services for Executive up to a total of $10,000.
 
4.5.7. As a condition of receiving any payments or benefits pursuant to Sections
4.5.3, 4.5.4, or 4.5.6, Executive shall execute a general release of claims
(including, without limitation, any claims arising under federal, state, or
local law, rules, regulations, or orders related to the termination of
Executive’s employment and this Agreement) substantially in the form attached
hereto at Exhibit I.
 
4.5.8. Executive shall not be required to mitigate the amount of any payment or
benefit provided hereunder by seeking other employment or otherwise. Except as
provided herein, the amount of any such payment or benefits hereunder shall not
be reduced by any compensation earned, payment made, or benefits received by
Executive as a result of obtaining such employment or engaging in any other
other activity.
 
 
 

--------------------------------------------------------------------------------

 
4.5.9. The termination of Executive’s employment pursuant to this Section 4 or
otherwise shall not terminate or otherwise affect the rights and obligations of
the parties pursuant to Sections 5 through 15.
 
4.6. For purposes of this Section 4, the following definitions shall apply:
 
4.6.1. “Change in Control” shall mean:
 
4.6.1.1.  the direct or indirect sale, lease, exchange or other transfer of all
or substantially all of the assets of the Company to any Person or entity or
group of Persons or entities acting in concert as a partnership or other group
(a “Group of Persons”) (other than a Person described in clause (i) of the
definition of Affiliate);
 
4.6.1.2.  the consummation of any consolidation or merger of the Company with or
into another corporation with the effect that the stockholders of the Company
immediately prior to the date of the consolidation or merger hold less than 51%
of the combined voting power of the outstanding voting securities of the
surviving entity of such merger or the corporation resulting from such
consolidation ordinarily having the right to vote in the election of directors
(apart from rights accruing under special circumstances) immediately after such
merger or consolidation;
 
 
 

--------------------------------------------------------------------------------

 
4.6.1.3.  the stockholders of the Company shall approve any plan or proposal for
the liquidation or dissolution of the Company;
 
4.6.1.4.  a Person or Group of Persons acting in concert as a partnership,
limited partnership, syndicate or other group shall, as a result of a tender or
exchange offer, open market purchases, privately negotiated purchases or
otherwise, have become the direct or indirect beneficial owner (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (“Beneficial Owner”) of securities of the Company representing
30% or more of the combined voting power of the then outstanding securities of
the Company ordinarily (and apart from rights accruing under special
circumstances) having the right to vote in the election of directors; or
 
4.6.1.5.  a Person or Group of Persons, together with any Affiliates thereof,
shall succeed in having a sufficient number of its nominees elected to the Board
of Directors such that such nominees, when added to any existing director
remaining on the Board of Directors after such election who is an Affiliate of
such Person or Group of Persons, will constitute a majority of the Board of
Directors.
 
4.6.2. “Affiliate” of any specified Person shall mean (i) any other Person
which, directly or indirectly, is in control of, is controlled by or is under
common control with such specified Person or (ii) any other Person who is a
director or officer (A) of such specified Person, (B) of any subsidiary of such
specified Person or (C) of any Person described in clause (i) above or (iii) any
Person in which such Person has, directly or indirectly, a five (5) percent or
greater voting or economic interest or the power to control. For the purposes of
this definition, “control” of a Person means the power, direct or indirect, to
direct or cause the direction of the management or policies of such Person
whether through the ownership of voting securities, or by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.
 
4.6.3. “Person” shall mean any individual, corporation, partnership, joint
venture, association, joint-stock company, trust, unincorporated organization,
government or any agency or political subdivision thereof or any other entity
within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act.
 
4.6.4. “Voting Power” shall mean the voting power of all securities of a Person
then outstanding generally entitled to vote for the election of directors of the
Person (or, where appropriate, for the election of persons performing similar
functions).
 
4.6.5. Nothwithstanding the foregoing, the Board of Directors may determine,
after a review of the facts and circumstances surrounding a particular
transaction, in its sole discretion, that consummation of the transaction shall
constitute a Change in Control for purposes of this Agreement.
 
5.
Confidential Information.

 
5.1. Both during his employment and for a period of 2 years following
termination of his employment, Executive shall exercise due care to protect from
disclosure all secret or confidential information, knowledge or data relating to
the Company, its businesses and strategic plans, possessed or known by or
disclosed or made available to Executive during his employment and which shall
not be or have become public knowledge (other than as a result of a breach of
this Agreement).
 
5.2. For a period of 2 years following termination of his employment, Executive
shall not, without the prior written consent of the Company, communicate or
divulge any such secret or confidential information, knowledge or data to any
other person, except as required by law; provided that, in any such case,
Executive shall give the Company prompt prior written notice of such legal
requirement so that the Company may seek, at its sole expense, a protective
order or other appropriate remedy to protect such information from disclosure or
to limit such disclosure.
 
6. Post-Termination Restrictions. Executive acknowledges that the Company (i)
has spent substantial money, time and effort to develop secret or confidential
information, knowledge or data relating to the Company, its businesses and
strategic plans, possessed or known by or disclosed or made available to
Executive during his employment, and (ii) is employing Executive with the
understanding that, following the termination of his employment, Executive will
not put himself in a position in which the Company’s ability to execute its
strategic plan might be compromised. Accordingly, Executive agrees that during
his employment at the Company and for 2 years following the termination of his
employment, irrespective of the reasons for or circumstances surrounding that
termination, Executive shall not, directly or indirectly (whether as owner,
partner, consultant, employee or otherwise), unless the Company consents thereto
in writing:
 
6.1. engage in, assist or have an interest in, or enter the employment of or act
as an agent, advisor or consultant for, any person or entity which is engaged in
business in the States of Michigan and Alaska that is competitive with any
business in which the Company is engaged at the time of the Executive’s
termination, or which is, on that date, is engaged in a business that is
competitive with any business described in the Company’s strategic plan approved
by the Board of Directors (a “Competing Activity”); or
 
 
 

--------------------------------------------------------------------------------

 
6.2. cause or attempt to cause any person or entity to divert, terminate, limit,
modify or fail to enter into any existing or potential business relationship
with the Company; or
 
6.3. induce or attempt to induce any employee, consultant or advisor of the
Company to leave his or her position with the Company, change his relationship
with the Company, or accept employment or an affiliation involving a Competing
Activity.
 
7. Acknowledgment Regarding Restrictions. Executive acknowledges that the
restraints set forth in Sections 5 and 6 (both separately and in total) are
reasonable and enforceable in view of the Company’s legitimate interests in
protecting its secret or confidential information, knowledge or data relating to
the Company, its businesses and strategic plans, those strategic plans
themselves, and the Company’s goodwill generally.
 
8. No Waiver of Rights. The Company’s failure to enforce at any time any of the
provisions of this Agreement or to require at any time performance by Executive
of any of the provisions hereof shall in no way be construed to be a waiver of
such provisions or to affect either the validity of this Agreement, or any part
hereof, or the right of the Company thereafter to enforce each and every
provision in accordance with its terms.
 
9. Executive’s Duty to Provide Information on Request; Company’s Right to
Injunctive Relief; Tolling.
 
9.1. As reasonably requested by the Company, for a period of 2 years after the
termination of his employment, Executive shall report in reasonable detail to
the Company, orally or in writing, with respect to any matter reasonably related
to his compliance with his obligations under Sections 5 and 6 hereof, including
(without limitation) his (i) knowledge or actions with respect to the protection
from disclosure of secret or confidential information, knowledge or data
relating to the Company, its businesses and strategic plans, possessed or known
by or disclosed or made available to Executive during his employment, (ii)
interests, direct or indirect (whether as owner, partner, consultant, employee
or otherwise), in any Competing Activity, (iii) knowledge or actions with
respect to any person or entity involved in any existing or potential business
relationship with the Company, and (iv) knowledge or actions concerning any
employee, consultant or advisor of the Company and their relationship with the
Company or any person engaged in any Competing Activity.
 
9.2. In the event of a breach or threatened breach of any of Executive’s
obligations under the terms of Sections 5 or 6 hereof, the Company shall be
entitled, in addition to any other legal or equitable remedies it may have in
connection therewith (including any right to damages that it may suffer), to
temporary, preliminary and permanent injunctive relief restraining such breach
or threatened breach. Executive acknowledges that the harm which might result to
the Company as a result of any noncompliance by Executive with any of the
provisions of Sections 5 or 6 would be irreparable. Executive agrees that if
there is a question as to the enforceability of any of the provisions of
Sections 5 or 6 hereof, Executive will not engage in any conduct inconsistent
with or contrary to the obligations set forth therein until after any such
question has been resolved by a final judgment of a court of competent
jurisdiction, which, insofar as practicable under the circumstances, shall be
secured on an expedited basis. Executive and the Company agree that the running
of the periods set forth in Section 6 hereof shall be tolled during any period
of time in which Executive violates the obligations set forth therein.
 
 
 

--------------------------------------------------------------------------------

 
10.  Judicial Enforcement. If any provision of this Agreement is adjudicated to
be invalid or unenforceable under the applicable law in any jurisdiction, the
validity or enforceability of the remaining provisions thereof shall be
unaffected. To the extent that any provision of this Agreement is adjudicated to
be invalid or unenforceable because it is overbroad, that provision shall not be
void but rather shall be limited only to the extent required by applicable law
and enforced as so limited. Executive and the Company acknowledge that this
provision is reasonable in view of their respective interests.
 
11.  Executive Representations. Executive represents that the execution and
delivery of the Agreement and Executive’s employment by the Company do not
breach any previous employment agreement or other contractual obligations of
Executive with a third-party. Executive further agrees to disclose, during the 2
years following the termination of Executive’s employment with the Company, the
substance of the terms of Sections 5, 6, 7, and 9 of this Agreement to any
potential future employer, joint venturer, contractor, partner, or any other
person who may be directly affected by such provisions.
 
12.  Executive Covenant. Following his employment with the Company, to the
extent the Company reasonably so requests, Executive agrees to cooperate with
the Company and its counsel in the contest or defense of, and to provide any
testimony and access to his books and records in connection with, any action,
arbitration, audit, hearing, investigation, litigation or suit involving or
relating to any action, activity, circumstance, condition, conduct, event, fact,
failure to act, incident, occurrence, plan, practice, situation, status or
transaction involving the Company while he was employed by the Company. The
Company shall reimburse Executive for all reasonable expenses incurred by
Executive in connection with providing such cooperation. For its part, the
Company shall (i) make every reasonable effort to arrange for such cooperation
to be provided by Executive at mutually-convenient times and places and
otherwise in a manner that does not interfere unreasonably with Executive’s
employment, search for employment, or retirement, and (ii) compensate Executive
reasonably for any professional services rendered (except in a situation where
Executive is providing testimony in a court of law or administrative proceeding
on behalf of the Company, in which case Executive shall only receive legally
mandated witness fees and reimbursement of his reasonable expenses).
 
13.  Amendments, Entire Agreement. No modification, amendment, or waiver of any
of the provisions of this Agreement shall be effective unless such modification,
amendment, or waiver is in writing specifically referring hereto, and signed by
the parties hereto. This Agreement supersedes all prior agreements and
understandings between Executive and the Company, except previously-executed
LTIP-related agreements between Executive and the Company.
 
14.  Assignments. This Agreement shall be freely assignable by the Company to,
and shall inure to the benefit of and be binding upon, the Company, its
successors, assigns and any other entity which shall succeed to the business
presently being conducted by the Company. As a contract for personal services,
neither this Agreement nor any rights hereunder shall be assigned by Executive.
 
 
 

--------------------------------------------------------------------------------

 
15.  Choice of Forum and Governing Law; Attorneys’ Fees.
 
15.1. Any litigation involving this Agreement shall be filed and conducted in
the state or federal courts in Michigan; and (ii) the Agreement shall be
interpreted in accordance with and governed by the laws of the State of
Michigan, without regard to any conflict of law principles thereof.
 
15.2. The Company shall promptly pay all legal fees and expenses incurred by
Executive in seeking to obtain any benefits or payments under, or otherwise
enforce, this Agreement, in connection with a Change in Control. Such payments
shall be made to Executive within 15 days after Executive’s submission of a
written request therefor; provided, however, that Executive shall provide
supporting documentation for the fees and expenses for which reimbursement is
sought as the Company may reasonably require. In the event that a court of
competent jurisdiction shall determine that Executive has pursued such claims
for benefits or payments under, or enforcement of, this Agreement in bad faith,
or advanced frivolous claims in connection therewith, Executive shall promptly
repay all or part of such attorneys’ fees and expenses, as such court shall
determine are directly attributable to such bad faith or frivolous claims.
 
16.  Headings. Section headings are provided in this Agreement for convenience
only and shall not be deemed to alter the content of such sections.
 
17.  Execution of Agreement. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile transmission shall constitute effective execution
and delivery of this Agreement as to the parties and may be used in lieu of the
original Agreement for all purposes. Signatures of the parties transmitted by
facsimile shall be deemed to be their original signatures for all purposes.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.
 
 
SEMCO ENERGY INC.
 
By: /s/George A. Schreiber, Jr.  
 
Name: George A. Schreiber, Jr.
 
Title: President and Chief Executive Officer
 

 
 

--------------------------------------------------------------------------------

 

EXECUTIVE
 
/s/Lance S. Smotherman
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
Executive’s title shall be: Vice President, Human Resources.
 
Executive shall report to the Company’s President and Chief Executive Officer.
 
Executive’s functions, authority, duties, and responsibilities shall include
(without limitation): Overall responsibility for, and supervision of, all human
resources matters involving or otherwise affecting the Company, including
(without limitation) advising the Board of Directors with respect to all such
matters, determining and implementing the Company’s human resources strategies
and activities, and controlling all expenditures related thereto. Executive
shall at all times be a member of the Company’s senior executive group, for the
purpose of providing the benefit of his business experience to the Company. For
purposes of this Agreement, the term “human resources matters” are intended to
mean hiring, compensation and benefits, employee relations, labor relations, and
related employee communications and compliance activities.
 
EXHIBIT B
 
Executive’s annual Base Salary shall be $155,000.
 
EXHIBIT C
 
Executive’s Target Annual Bonus shall be 30% multiplied by his Base Salary.
 
EXHIBIT D
 
Executive has been granted the following Options, at the average of the high and
low trading prices on the New York Stock Exchange on June 29, 2005: 25,000.
Except as otherwise provided herein, such Options shall vest as follows:
 
33%    June 29, 2006
 
33%    June 29, 2007
 
34%    June 29, 2008
 
Executive’s Long-Term Incentive Award Target is 30% multiplied by his Base
Salary. Except as otherwise provided herein, Executive shall vest in the Options
only if he is still employed on the dates set forth above.
 
EXHIBIT E
 
Executive has been granted the following Restricted Stock Units. Except as
otherwise provided herein, the restrictions on such Restricted Stock Units shall
lapse and the Executive shall be entitled the shares of Common Stock represented
by the Restricted Stock Units as set forth below:
 
 
 

--------------------------------------------------------------------------------

 
2,500 Number of Restricted Stock Units on which the restrictions shall lapse on
June 29, 2006.
 
2,500 Number of Restricted Stock Units on which the restrictions shall lapse
upon March 31, 2006, if Executive has met the performance targets applicable
thereto.
 
2,500 Number of Restricted Stock Units on which the restrictions shall lapse
upon March 31, 2007, if Executive has met performance targets applicble thereto.
 
With respect to Restricted Stock Units as to which all restrictions lapse on
March 31, 2006, and March 31 2007, except as otherwise provided herein,
Executive shall be entitled to the shares of Common Stock represented by the
Restricted Stock Units only if he is still employed on such dates.
 
EXHIBIT F
 
Executive shall be granted the following additional service and retirement
considerations:
 
(a) On the fifth anniversary of Executive’s first being employed by the Company,
he shall receive an additional 5 Years of Service with the Company, as defined
in the SERP.
 
(b) If, prior to the fifth anniversary of Executive’s first being employed by
the Company, a transaction constituting a Change in Control is consummated, in
lieu of the additional credited service provided under Exhibit F (a), as of the
day immediately preceding the day on which such Change in Control transaction is
consummated, he shall receive an additional 5 Years of Service with the Company
and shall be deemed as eligible to Retire, as defined in the SERP.
 
EXHIBIT G
 
The following perquisites shall be provided to Executive, at Company expense:
 
(1) Cellular telephone.
 
(2) Reimbursement of the cost of an annual physical examination.
 
(3) Payment of membership dues to professional organizations.
 
(4) Reimbursement for annual tax preparation expenses in an amount not to exceed
$2,500 per year.
 
(5) A per month cash car allowance as provided in the Company’s then-existing
car allowance policy (currently $600).
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT H
 
Executive shall be entitled to a Gross-Up Payment for Excise Taxes, as follows:
 
(a) In the event it shall be determined that any payment or distribution by the
Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, but not including any additional payments required by this Exhibit
H)(a “Payment”) would be subject to the excise tax imposed by Section 4999 of
the Internal Revenue Code, as amended, or any interest or penalties are incurred
by the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive from the Company
an additional payment (a "Gross-Up Payment") in an amount that allows Executive
to retain that part of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payments after deducting from the Gross-up Payment all taxes (including,
without limitation, the Excise Tax on the payments, the Excise Tax on the
Gross-Up Payment, any income taxes and all interest and penalties imposed with
respect to any of such taxes). Notwithstanding the foregoing provisions of this
Exhibit H, if it shall be determined that the Executive is entitled to a
Gross-Up Payment, but that the Payments do not exceed 110% of the greatest
amount (the "Reduced Amount") that could be paid to the Executive such that the
receipt of Payments would not give rise to any Excise Tax, then no Gross-Up
Payment shall be made to the Executive and the Payments, in the aggregate, shall
be reduced to the Reduced Amount.
 
(b) Subject to the provisions of Exhibit H(c), all determinations required to be
made under this Exhibit H, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by a nationally
recognized accounting firm selected by the Company for this purpose prior to the
consummation of a transaction constituting a Change in Control (the "Accounting
Firm"), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is requested by
the Company. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change in Control, the
Executive shall appoint another nationally recognized accounting firm to make
the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Gross-Up Payment, as
determined pursuant to this Exhibt H, shall be timely paid by the Company on
behalf of the Executive directly to the appropriate taxing authorities. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which should have been made
("Underpayment"), consistent with the calculations required to be made hereunder
will not have been made by the Company. In the event that the Company exhausts
its remedies pursuant to Exhibit H(c), and the Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Company to the appropriate taxing authorities for the
benefit of the Executive.
 
 
 

--------------------------------------------------------------------------------

 
(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than 20 days after the Executive is informed in writing of such
claim and shall apprise the Company of the nature of such claim and the date on
which such claim is requested to be paid. Executive shall not pay such claim
prior to the expiration of the 30-day period following the date on which it
gives such notice to the Company (or such shorter period ending on the date that
any payment of taxes with respect to such claim is due). If the Company notifies
the Executive in writing prior to the expiration of such period that it desires
to contest such claim, the Executive shall:
 


 
(i) give the Company any information reasonably requested by the Company
relating to such claim;
 
(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
 
(iii) cooperate with the Company in good faith in order effectively to contest
such claim; and
 
(iv) permit the Company to participate in any proceedings relating to such
claim;
 
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Exhibit H(c), the Company shall control all proceedings taken in connection with
such contest and, in its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim and may, in its sole discretion, either
direct the Executive to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that if the Company directs the Executive to pay
such claim and sue for a refund, the Company shall advance the amount of such
payment to the Executive, on an interest-free basis and shall indemnify and hold
the Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties with respect thereto) imposed with respect to
such advance or with respect to any imputed income with respect to such advance;
and further provided that any extension of the statute of limitations relating
to payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount. Furthermore, the Company's control of the contest shall be limited to
issues with respect to which a Gross-Up Payment would be payable hereunder and
the Executive shall be entitled to settle or contest, as the case may be, any
other issue raised by the Internal Revenue Service or any other taxing
authority.
 
 
 

--------------------------------------------------------------------------------

 
(d) If, after the receipt by the Executive of an amount advanced by the Company
pursuant to Exhibit H(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company's
complying with the requirements of Exhibit H(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to Exhibit H(c), a determination is made that
the Executive shall not be entitled to any refund with respect to such claim and
the Company does not notify the Executive in writing of its intent to contest
such denial of refund prior to the expiration of 30 days after such
determination, then such advance shall be forgiven and shall not be required to
be repaid and the amount of such advance shall offset, to the extent thereof,
the amount of Gross-Up Payment required to be paid.
 


 
EXHIBIT I
 
FORM OF GENERAL RELEASE OF CLAIMS
 
For good and valuable consideration set forth in the agreement (the “Agreement”)
between [INSERT NAME OF EMPLOYEE] (“Employee”) and SEMCO Energy, Inc. (together
with its subsidiaries, affiliates, and successors and the directors, officers,
employees, agents thereof, the “Company”), the sufficiency of which is hereby
acknowledged, Employee and the Company agree as follows:
 
1. General Release of Claims. Except as expressly provided in the Agreement,
Employee, for himself and him dependents, heirs, executors, administrators,
representatives, and assigns, irrevocably releases and forever discharges the
Company of and from, and agrees to indemnify and hold the Company harmless from,
any and all manner of claims, suits, actions, causes of action, demands,
charges, complaints, or obligations of any sort whatsoever (including claims for
costs and attorneys’ fees), direct or indirect, fixed or contingent, known and
unknown, in law or in equity, which he ever had, now has, or may have against
the Company arising in any way whatsoever from or in connection with his
employment at, or the termination of his employment with, the Company. Without
limiting the generality of the foregoing, it is understood and agreed that this
General Release of Claims specifically includes any and all claims for: breach
of express or implied contract or covenant; violation of any federal, state or
local statute, rule, regulation, or order (including the Equal Pay Act of 1963,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act of 1990, the Elliott-Larsen
Civil Rights Act, and the Michigan Persons with Disabilities Act); tort; and
breach of any statutory or common law duties or doctrines.
 
2. Certain Matters Not Covered by General Release of Claims. This General
Release of Claims does not, and is not intended to, release, discharge or in any
way remove or otherwise limit or affect any claims, suits, actions, causes of
action, demands, charges, complaints, or obligations of any sort whatsoever
(including claims for costs and attorneys’ fees) arising in connection with or
under or relating in any way to either party’s performance of their obligations
under the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
3. No Admission of Liability. Neither the terms nor the existence of the
Agreement or the General Release of Claims, or the Company’s seeking Employee’s
execution of the General Release of Claims, shall be construed as an admission
of liability by the Company, including that it violated any federal, state or
local statute, regulation, rule, or order; breached any contract or covenant;
committed any tort; breached any statutory or common law duty or doctrine; or
otherwise took, or failed to take, any action or committed any offense that is
actionable in any way by Employee.
 
4. Use of Counterparts Authorized. The General Release of Claims may be executed
in counterparts; provided, however, that each party to the General Release of
Claims shall provide a duly-executed copy of it to the other party to the
General Release of Claims.
 
5. Definition. In the General Release of Claims, the words “include,”“includes,”
and “including” shall mean include, includes, or including without limitation.
 
6. Parties Are Acting Freely, on an Informed Basis, with the Opportunity to Seek
the Advice of Counsel. Employee and the Company each acknowledge that they: are
acting of their own free will; fully understand both the Agreement and the
General Release of Claims; and have had the opportunity to seek the advice of an
attorney about these important legal documents affecting their rights.
 
7. Governing Law and Venue. The Agreement and the General Release of Claims
shall be governed and construed in accordance with the laws of the State of
Michigan, without regard to the conflict of laws provisions thereof. Any action
related in any way whatsoever to the Agreement or General Release of Claims
shall be brought in a court of competent jurisdiction in the State of Michigan.
 
8. Time to Consider General Release of Claims; Right to Revoke; Effect of
Revocation. Employee acknowledges that: (i) he may consider whether to execute
the General Release of Claims for up to 21 days; and (ii), after executing the
General Release of Claims, he may revoke it within 7 days, by giving notice, in
writing, to the Company’s General Counsel, c/o SEMCO Energy, Inc., 2301 West Big
Beaver Road - Suite 921, Troy, Michigan 48084. If Employee revokes the General
Release of Claims as provided herein, Employee shall promptly repay to the
Company any severance and related benefits paid to him under the Agreement.
 
9. Entire Agreement. The Agreement and the General Release of Claims constitute
the entire agreement between Employee and the Company with respect to the
subject-matter hereof. They acknowledge that they are not relying on any
representations or statements (written or oral) not contained therein.
 